OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                      P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

               OFFICIAL BUSINESS                                ^^
              STATE OF TEXAS:" .'S| •:
              PENALTY FOR
                                                               0 2 1M
 „,oo,on<c
 4/22/2015
              PRIVATE USE.'.//
                         k'                  _                 0004279596    APR 23   201

 CALHOUN, DEAN EDWARD ' Tr. CtNa B^O^&T**D"""WfimM^ *                                  fc'.

 The Court has dismissed youR application, for .a writ of habeas corpus witho^
 written order; on the date the application,was filed, community supervision had not
 been revoked. TEX. CODE CRIM PJ?@p- Art. 11 07, Sec. 1, 3(a)-(b).
                                                                       Abel Acosta, Clerk

                         |k^#Vv           WARD CALHOUN


         <***$**                   MAL COUNTY JAIL #563762                        -ijfSSfc

                                3005 W. SAN ANTONIO ST.


 *$*;•..                        NEW BRAUNFELS, TX 78130




1EBN3B   76139.